DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 7, 10, and 12-17 are pending.
Claims 2-6, 8, 9, and 11 were cancelled.

Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 11/16/2022. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto Jr. (US 20170164754 A1), herein referred to as Alletto, in view of Leach (US 8448275 B1), herein referred to as Leach.
Regarding claim 10, Alletto discloses a husband pillow (pillow 10) for ergonomically supporting a user comprising: a central support pillow (back section 12), at least two arm support members (first arm 26 and second arm 28), and a neck support member (headrest 52), the central support pillow comprising a front surface (front surface 14), a rear surface (back surface 16), a top surface (top surface 18), and a bottom surface (bottom surface 20); the front surface of the central support pillow being configured to contact a back of the user and conform to the back of the user (see paragraph [0030], pillow can be sized and dimensioned for use as a backrest pillow); the two arm support members extending outward from the front surface of the central support pillow and the at least two arm support members are positioned proximal to the bottom surface of the central support pillow to support arms of the user (see FIG. 10, arms extend outwardly from the front surface of the central support pillow and further extending from the bottom surface of the central support pillow); and Alletto does not explicitly disclose the neck support member having a cylindrical portion and opposing end portions and a plurality of attachment members, each of the attachment members having one end attached to the cylindrical portion of the neck support member and another end detachably attached to the top surface of the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members relative to a top surface of the central supporting pillow to ergonomically support a neck of the user. Leach, however, discloses a pillow assembly having multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210. The first pillow 202 connects to a second pillow 204 via an elastic panel 230 facilitating a removable connection between the first pillow 202 and second pillow 204 via zippers, or hook and loop fasteners, ties, snaps, buttons, or hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly that is modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably bolster shaped pillow of Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner furthermore notes that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In addition, Examiner notes that since Alletto teaches headrest 52 is removably attachable to the front panel 14 and/or top surface 18, the it flows naturally that the headrest 52 is freely adjustable between a plurality of positions.
Regarding claim 12, Alletto (in view of Leach) teaches an interior of the central support pillow, the at least two arm support members, and the neck support member are made of filler materials comprising one of foam, cotton, poly-fill, memory foam, and Styrofoam beads (Alletto, see paragraph [0005] and [0031], the surfaces of the pillow can be made of a first material and a second material where each can be made from the same or different type of material including polyester fabric).
Regarding claim 13, Alletto (in view of Leach) teaches an interior of the central support pillow, the at least two arm support members, and the neck support member are made of filler materials comprising one of foam, cotton, poly-fill, memory foam, and Styrofoam beads (Alletto, see paragraph [0035] and [0046], inner cavity of the pillow including support arms comprises fill material that is memory foam and the head rest comprises a fill material that is the same as the pillow).
Regarding claim 14, Alletto (in view of Leach) teaches the at least two arm support members are positioned at an angle of 90-100 degrees relative to the central support pillow (Alletto, see FIG. 6A, arms 26 and 28 are disposed perpendicular relative to the back section 12).

Claims 1, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Leach, and further in view of White (US 5115529 A), herein referred to as White.
Regarding claim 1, Alletto discloses a husband pillow (pillow 10) for ergonomically supporting a user comprising: a central supporting pillow (back section 12), at least two arm support members (first arm 26 and second arm 28) extending from the central supporting pillow, and an adjustable neck support member (headrest 52), a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members (see paragraph [0044], headrest 52 can be attached to the front panel 14 or top surface 18 or both suggesting adjustability, furthermore fasteners such as snaps, buttons, or hook and loop fasteners are envisioned). In addition, Examiner notes that since Alletto teaches headrest 52 is removably attachable to the front panel 14 and/or top surface 18, the it flows naturally that the headrest 52 is freely adjustable between a plurality of positions. Alletto does not explicitly disclose the adjustable neck support member having a cylindrical portion and opposing end portions. Leach, however, discloses a pillow assembly having multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210. The first pillow 202 connects to a second pillow 204 via an elastic panel 230 facilitating a removable connection between the first pillow 202 and second pillow 204 via zippers, or hook and loop fasteners, ties, snaps, buttons, or hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly that is modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably bolster shaped pillow of Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner furthermore notes that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Alletto modified by Leach teaches each of the attachment members having one end attached to a top surface of the central supporting pillow (Alletto, see paragraph [0044], headrest 52 can be attached to the front panel 14 and/or top surface 18) and another end attached to the cylindrical portion of the adjustable neck support member to ergonomically support a back and a neck of the user (Leach is relied upon to teach a fastener attached to the cylindrical portion of the second pillow 202). Alletto further discloses a plurality of storage compartments (first pocket 38 and second pocket 40) on an exterior of the at least two arm support members (see FIGS. 4 and 5). Alletto does not explicitly disclose a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, discloses a support for seating infants comprising a pocket 74 disposed in the rear of the support (see FIGS. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the rear pocket of White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow.
Regarding claim 7, Alletto (in view of Leach, and further in view of White) teaches an exterior of the central supporting pillow, the at least two arm support members, and the neck support member is made of natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (Alletto, see paragraph [0005] and [0031], the surfaces of the pillow can be made of a first material and second material where each of the first and second materials can be the same or a different type of material including polyester fabric).
Regarding claim 15, Alletto (in view of Leach) teaches a plurality of storage compartments on the outer surfaces of the at least two arm support members (Alletto, pockets 38 and 40) but does not explicitly teach a storage compartments configured on the rear surface of the central support pillow. White, however, discloses a support for seating infants comprising a pocket 74 disposed in the rear of the support (see FIGS. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the rear pocket of White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow. It should be noted that the combination of Alletto modified by White teaches a plurality of compartments.
Regarding claim 16, Alletto (in view of Leach and further in view of White) teaches the storage compartments comprise one of open pouches, pockets, and sealable compartments having zip fasteners to seal the storage compartment (Alletto, see FIGS. 4 and 5, pockets are open pouches). Examiner further notes that White teaches pouch 74 may be zippered along the top edge or simply gather with a strong elastic cord, see Col. 4, lines 1-3.
Regarding claim 17, Alletto discloses a husband pillow (pillow 10) for ergonomically supporting a user comprising: a central supporting pillow (back section 12), at least two arm support members (first arm 26 and second arm 28) extending from the central supporting pillow, and an adjustable neck support member (headrest 52), and a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members (see paragraph [0044], headrest 52 can be attached to the front panel 14 or top surface 18 or both suggesting adjustability, furthermore fasteners such as snaps, buttons, or hook and loop fasteners are envisioned). In addition, Examiner notes that since Alletto teaches headrest 52 is removably attachable to the front panel 14 and/or top surface 18, the it flows naturally that the headrest 52 is freely adjustable between a plurality of positions. Alletto does not explicitly disclose the adjustable neck support member having a cylindrical portion and opposing end portions and each of the attachment members having one end attached to a top surface of the central supporting pillow and another end attached to an outer surface of the adjustable neck support member to ergonomically support a back and a neck of the user. Leach, however, discloses a pillow assembly having multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210. The first pillow 202 connects to a second pillow 204 via an elastic panel 230 facilitating a removable connection between the first pillow 202 and second pillow 204 via zippers, or hook and loop fasteners, ties, snaps, buttons, or hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly that is modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably bolster shaped pillow of Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner furthermore notes that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Alletto further discloses a plurality of storage compartments on an exterior of the at least two arm support members (pockets 38 and 40) but does not explicitly disclose a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, discloses a support for seating infants comprising a pocket 74 disposed in the rear of the support (see FIGS. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the rear pocket of White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow. It should be noted that the combination of Alletto modified by White teaches a plurality of compartments.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Alletto discloses a headrest 52 attached to pillow 10 via fasteners that include a hook and loop fasteners, buttons, snaps, etc. including stitching or other means noted in paragraph [0044]. Leach discloses a bolster shaped pillow 102 attachable to a shape sustaining pillow 104 via fasteners not limited to zippers, or hook-and-look fasteners, ties, snaps, buttons, and hooks. White, however, discloses a support for seating infants comprising a pocket 74 disposed in the rear of the support (see FIGS. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. Leach is relied upon for teaching an attachable bolster shaped pillow and White is relied upon for teaching a storage pocket on the pillow. The combination of Alletto and Leach therefore teaches all of the limitations of claim 10 and the combination of Alletto, Leach, and White teaches all of the limitations of claim 1. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since the bolster pillow of Leach and the headrest of Alletto are both configured to provide support to the back, neck, and head (see Leach, Col. 1, lines 50-59, and Col. 6, lines 1-11  and Alletto paragraph [0044]) of a person absent evidence of criticality of the shape (including absence of evidence in the specification of the immediate application), it would be a matter of design choice to provide either the headrest of Alletto or the bolster shaped pillow of Leach. 
Examiner disagrees with applicant’s argument that the combination of Alletto, in view of Leach and White teaches “an adjustable neck support member”. The reasons and rationale for the teachings are presented in the claim rejections for claims 1 and 15 under 35 U.S.C. §103. Alletto teaches headrest 52 is removably attachable to the front panel 14 and/or top surface 18, the it flows naturally that the headrest 52 is freely adjustable between a plurality of positions. Of further note is that since the headrest 52 is envisioned for providing support to the back, neck, and head of an occupant, the placement of the headrest 52 would therefore be considered adjustable to meet the specified use since it is envisioned that the headrest 52 is attachable to the front panel and/or top surface of the pillow. The rejection of claims 1, 7, 10, and 12-17 under 35 U.S.C. §103 stand.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pillows relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Alletto, Leach, and White.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/10/2022